DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species election for (i) negative solute of albumin and (ii) surfactant protein C as sSP-C in which phenylalanine residues are substituted for the two cysteines in the reply filed on 3/26/2021 is acknowledged.

Claim Status
Claims 1-65 are pending. 
Claims 1-65 have been examined.

Priority
This application is a CON of 15/194,096 06/27/2016 PAT 10391151
15/194,096 has PRO 62/185,967 filed on 06/29/2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-65 are unclear with respect to the phrase “wherein a negatively-charged solute is present in the alveolar liquid”. The phrase is unclear because the claim does not distinctly define whether a negatively-charged solute as claimed is inherently endogenous biomolecule in a patient of ventilation injury or a negatively-charged solute is a therapeutic agent administered to a patient of ventilation injury; thus the metes and bounds of the phrase is indefinite. Claims 2-33 are rejected as depending on claim 1 and claims 35-65 are rejected as depending on claim 34. MPEP 2173.02 (I) states “During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”
With respect to claims 14 and 47, the term "substantially the same extent" in claims 14 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-15 and 45-48 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With respect to claim 12, the wherein clause “said alveolar liquid is contained in a patient's alveoli” is a natural phenomenon without adding an additional active step to the method in claim 1. Furthermore, the phrase “said alveolar liquid having a surface tension which is lowered by the performance of step (i) such that the lowered surface tension of the alveolar liquid lessens ventilation-induced overdistension injury of the patient's lung” is a result of administering a surfactant protein C without adding an additional active step to the method in claim 1. Thus, claim 12 fails to further limit the subject matter of claim 1 upon which it depends. Claims 13-15 are rejected as depending on claim 12.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-36, and 38-65 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (J Appl Physiol. 2014; 117: 788–796.) in view of Survanta product (AbbVie, 2012) and Bernhard et al. (Am J Respir Crit Care Med. 2000; Vol 162. pp 1524–1533.).
Claim 1 is drawn to a method of reducing ventilation injury to a patient with heterogeneous alveolar flooding by alveolar liquid in lung comprising the step of (i) delivering to the patient a solution comprising a predetermined amount of a surfactant protein C in a range of 

    PNG
    media_image1.png
    293
    1015
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    515
    504
    media_image2.png
    Greyscale
Wu et al. teach “Lung ventilation injures areas with discrete alveolar flooding (reading on heterogenous alveolar flooding) in a surface tension-dependent fashion” (Title; p791, Fig 3; p792, Discussion, para 1). Wu et al. teach the use of 0-30% albumin or 5% fibrinogen or 50% 70-kDa dextran together with 1% commercial surfactant of Survanta for treating ventilation injury of alveolar flooding (p789, para 2-3). Wu et al. show Survanta can be protective, but only in the presence of a particular range of a final albumin concentrations such as 3%-5% shown above (p791, col 2, last para; p793, Fig 5A), satisfying the limitation of a negatively-charged solute > 2% and <12%. Wu et al. teach an effective amount of Survanta at 1% (p789, para 3). Survanta product is recited to show Survanta comprising a combined surfactant protein B and surfactant C (SP-C) at about 0.1-0.4 mg/mL shown above (Survanta, p19, Table 4 and para 1-2). 

low end
high end
Total Phospholipids 
25
25
Disaturated Phosphatidylcholine 
11
15.5
Triglycerides 
0.5
1.75
Free Fatty Acids 
1.4
3.5
Sodium Chloride
9
9
Total weight except for SP-B and SP-C
46.9
54.75
Protein (SP-B and SP-C)
0.1
0.4
Total weight
47
55.15
Ratio of (SP-B and SP-C)/total weight
0.001813
0.008511


The combined proteins of surfactant B and C is calculated to be about 0.18% ~ 0.85% of Survanta. Bernhard et al. is further recited to show SP-C alone is about 92%-93% of the Survanta protein (a combination of SP-B and SP-C) as follows (p1526, Table 1).

    PNG
    media_image3.png
    209
    835
    media_image3.png
    Greyscale

Thus, a weight ratio of surfactant protein C in Survanta is between 0.166% (0.18% x 0.92) and 0.79% (0.85% x 0.93) in Survanta. Wu’s 1% Survanta comprises SP-C between 0.00166% (0.166% x 1%) and 0.0079% (0.79% x 1%), reading on the limitation of an effective amount of surfactant protein C in the alveolar liquid in a range of from 0.000001 weight/volume percent to 1 weight/volume percent after the performance of step (i). Although Wu et al. teach an in vitro model to reduce ventilation injury by 1% Survanta (comprising 0.166% to 0.79% SP-C) and 3%-5% albumin, it would be obvious for in vivo treatment of a patient to reduce ventilation injury with 1% Survanta (reading on SP-C from 0.00166% to 0.0079%) and 3%-5% albumin, satisfying prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. 
With respect to claims 2 and 35, Wu et al. show Survanta, a surfactant can be protective, but only in the presence of a particular range of a negatively charged albumin (p791, col 2, last para; p793, Fig 5A).
With respect to claims 3 and 36, Survanta product is a natural bovine lung extract (p3, Description), reading on said surfactant protein C is natural. 
With respect to claims 5-7, 18-32, 38-40, and 50-64, Wu’s 1% Survanta comprises surfactant protein C between 0.00166% and 0.0079%.
With respect to claims 8 and 41, Wu et al. show Survanta can be protective, but only in the presence of a particular range of a negatively charged albumin concentrations such as 3%-5% (p791, col 2, last para; p793, Fig 5A).
With respect to claims 9-11 and 42-44, Survanta product teach Survanta is a pulmonary surfactant and natural bovine lung extract (p3 description) comprising lipid and surfactant protein B and C (p19, Table 4 and para 1-2).
With respect to claim 12-13 and 45-46, Wu shows ventilation injury score is a function of surface tension (p793, Fig 5C). Since Wu’s synthetic surfactant of Survanta capable of lowing injury score (p793, Fig 5A), the therapeutic agent must lower surface tension of the alveolar liquid and reduces stress concentrations in the patient's lung.
[AltContent: textbox ([img-media_image4.png]     [img-media_image5.png])]

With respect to claims 14 and 47, Wu et al. suggest alveoli are flooded at about the same extent in patients shown by fluorescent intensity (p791, Fig 3A and 3B).

    PNG
    media_image6.png
    248
    414
    media_image6.png
    Greyscale
With respect to claims 15 and 48, Wu et al. suggest lowered surface tension of the alveolar liquid lessens ventilation-induced overdistension injury of intervening septa located between aerated and flooded alveoli (p789, Fig 1; p794, col 1, para 3).
With respect to claims 16 and 49, Survanta product teach synthetic surfactant of Survanta is administered via intratracheal administration shown as follows (p3, summary product information). 

    PNG
    media_image7.png
    212
    860
    media_image7.png
    Greyscale

With respect to claims 33 and 65, Survanta product teach tracheal injection of Survanta to animals (p25, 3. Adult Rabbits), reading on injecting said solution into a circulatory system of a 
With respect to claim 17, the negatively charged albumin is already present in the alveolar liquid. Wu et al. show Survanta can be protective, but only in the presence of a particular range of a final albumin concentrations such as 3%-5% shown above (p791, col 2, last para; p793, Fig 5A). Thus, one of ordinary skill in the art would add exogenous albumin to a treated patient to make the final concentration of albumin at 3%-5%. The specification disclosed “Persons of ordinary skill in the art will be familiar with this principle and capable of calculating an estimated volume for a particular patient in need of receiving treatment, as well as calculating the therapeutically effective amount of SP-C or negatively charged solute” (p15, line 372 bridging to p16, line 375).
One of ordinary skill in the art would have been taught to combine Wu’s method and Survanta to treat ventilation injury with the teachings of Survanta product and Bernhard et al. because Survanta product and Bernhard et al. teach Survanta is natural bovine lung extract and Surfactant formulation inherently comprises surfactant protein C (Survanta, p19, Table 4 and para 1-2; Bernhard et al. p1526, Table 1) for intratracheal administration (p3, summary product information). The combination would have reasonable expectation of success because both references teach administration of Survanta to treat ventilation injury.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Claims 4 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Survanta product and Bernhard et al. as applied to claims 1-3, 5-36, 38-65, and further in view of Notter et al. (US 2015/0125515 A1).

Wu et al. in view of Survanta product and Bernhard et al. teach a method of administer a composition comprising surfactant proteins B and C together with a negatively charged albumin to treat ventilation injury as applied to claims 1-3, 5-36, and 38-65 above.
Wu et al. in view of Survanta product and Bernhard et al. do not explicitly teach surfactant protein C selected from sSP-Css-ion lock, sSP-Css-ion lock-B, sSP-Cff-leuc, other variations of sSP-C in which phenylalanine residues are substituted for the two cysteines, and combinations thereof.

    PNG
    media_image8.png
    259
    793
    media_image8.png
    Greyscale
Notter et al. teach the use of a surfactant composition to treat endogenous surfactant dysfunctional or deficient lung tissue (Abstract). Notter et al. teach the beneficial use of surface-active synthetic peptide of surfactant proteins SP-B and SP-C to increase the ability of a surfactant composition to lower surface tension during adsorption and/or during dynamic compression in a spread or adsorbed interfacial (surface) film [0026-0028]. Notter et al. show the synthetic peptide of surfactant protein C can be sSP-Css-ion lock peptide of SEQ ID NO: 45 (GIPSSPWHLKRLLIWWWWWELWKWIWGALLMGL with 100% homology to this instant SEQ ID NO: 1)[0047, Table 4] or an sSP-C analog peptide in which phenylalanine residues are substituted for the two cysteines as the elected species shown above (Table 4). Because Notter et al. teach beneficial use of surface-active synthetic peptide of surfactant proteins SP-B 
One of ordinary skill in the art would have been taught to modify the teachings (Wu et al. in view of Survanta product and Bernhard et al.) with Notter’s synthetic SP-B and SP-C because Notter et al. teach the beneficial use of surface-active synthetic peptide of surfactant proteins SP-B and SP-C to increase the ability of a surfactant composition to lower surface tension during adsorption and/or during dynamic compression in a spread or adsorbed interfacial (surface) film [0026-0028]. The combination would have reasonable expectation of success because the references teach the use of a surfactant composition to treat endogenous surfactant dysfunctional or deficient lung tissue. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11, 15-16, 18-34, 36-44, and 48-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,391,151 B2 (the ‘151patent). Although the claims at issue are not identical, they are not patentably distinct from the ‘151 patent anticipates this instant invention.
Claim 1 of the ‘151 patent disclosed a method of reducing ventilation injury as follows. 
    PNG
    media_image9.png
    523
    656
    media_image9.png
    Greyscale

In search for the claim scope of ventilation injury of a patient’s lung, the specification described ventilation injury as the heterogeneously flooded lung (Summary of the invention). Thus, Claim 1 of the ‘151 patent anticipates the instant claims 1 and 34.
Claim 2 of the ‘151 patent disclosed said surfactant protein C is natural, recombinant, or synthetic, satisfying the instant claims 3 and 36.
Claim 3 of the ‘151 patent disclosed said surfactant protein C is synthetic and selected from sSP-Css-ion lock, sSP-Css-ion lock-B, sSP-Cff-leuc, and combinations thereof, satisfying the instant claims 4 and 37.
Claim 4 of the ‘151 patent disclosed said surfactant protein C concentration in the alveolar liquid in a range of from 0.0005 weight/volume percent to 1 weight /volume percentage, satisfying the instant claims 5 and 38.
Claim 5 of the ‘151 patent disclosed said surfactant protein C concentration in the 
Claim 6 of the ‘151 patent disclosed said surfactant protein C concentration in the alveolar liquid in a range of from 0.00001 weight/volume percent to 0.1 weight /volume percentage, satisfying the instant claims 7 and 40.
Claim 7 of the ‘151 patent disclosed said negatively-charged solute is present in the alveolar liquid in a concentration which is in a range of from 2.1 weight/volume percent to 11 weight/volume percent, satisfying the instant claims 8 and 41.
Claim 8 of the ‘151 patent disclosed said surfactant protein C is derived from an animal, satisfying the instant claims 9 and 42.
Claim 9 of the ‘151 patent disclosed said solution comprises a surfactant containing said surfactant protein C, satisfying the instant claims 10 and 43.
Claim 10 of the ‘151 patent disclosed said solution further comprises lipids, satisfying the instant claims 11 and 44.
Claim 11 of the ‘151 patent disclosed the method lowered surface tension of the alveolar liquid lessens ventilation-induced overdistension injury of intervening septa located between aerated and flooded alveoli, satisfying the instant claims 15 and 48.
Claim 12 of the ‘151 patent disclosed that the method comprises the step of administering said solution comprising said surfactant protein C to a trachea or bronchus of the patient having the lung, satisfying the instant claims 16 and 49.
Claim 13 of the ‘151 patent disclosed that the method is performed by injecting said solution into a circulatory system of a patient having the lung, satisfying the instant claims 33 and 65.

Claim 15 of the ‘151 patent disclosed said concentration of said surfactant protein C in the alveolar liquid is in a range of from 0.0005 weight/volume percent to 0.05 weight/volume percent, satisfying the instant claims 19 and 51.
Claim 16 of the ‘151 patent disclosed said concentration of said surfactant protein C in the alveolar liquid is in a range of from 0.00001 weight/volume percent to 0.05 weight/volume percent, satisfying the instant claims 20 and 52.
Claim 17 of the ‘151 patent disclosed said concentration of said surfactant protein C in the alveolar liquid is in a range of from 0.0001 weight/volume percent to 0.05 weight/volume percent, satisfying the instant claims 21 and 53.
Claim 18 of the ‘151 patent disclosed said concentration of said surfactant protein C in the alveolar liquid is in a range of from 0.005 weight/volume percent to 0.05 weight/volume percent, satisfying the instant claims 22 and 54.
Claim 19 of the ‘151 patent disclosed said concentration of said surfactant protein C in the alveolar liquid is in a range of from 0.0025 weight/volume percent to 0.05 weight/volume percent, satisfying the instant claims 23 and 55.
Claim 20 of the ‘151 patent disclosed said concentration of said surfactant protein C in the alveolar liquid is in a range of from 0.00001 weight/volume percent to 0.01 weight/volume percent, satisfying the instant claims 24 and 56.
Claim 21 of the ‘151 patent disclosed said concentration of said surfactant protein C in the alveolar liquid is in a range of from 0.0005 weight/volume percent to 0.01 weight/volume 
Claim 22 of the ‘151 patent disclosed said concentration of said surfactant protein C in the alveolar liquid is in a range of from 0.0001 weight/volume percent to 0.01 weight/volume percent, satisfying the instant claims 26 and 58.
Claim 23 of the ‘151 patent disclosed said concentration of said surfactant protein C in the alveolar liquid is in a range of from 0.005 weight/volume percent to 0.01 weight/volume percent, satisfying the instant claims 27 and 59.
Claim 24 of the ‘151 patent disclosed said concentration of said surfactant protein C in the alveolar liquid is in a range of from 0.0025 weight/volume percent to 0.01 weight/volume percent, satisfying the instant claims 28 and 60.
Claim 25 of the ‘151 patent disclosed said concentration of said surfactant protein C in the alveolar liquid is in a range of from 0.0005 weight/volume percent to 0.1 weight/volume percent, satisfying the instant claims 29 and 61.
Claim 26 of the ‘151 patent disclosed said concentration of said surfactant protein C in the alveolar liquid is in a range of from 0.0001 weight/volume percent to 0.1 weight/volume percent, satisfying the instant claims 30 and 62.
Claim 27 of the ‘151 patent disclosed said concentration of said surfactant protein C in the alveolar liquid is in a range of from 0.005 weight/volume percent to 0.1 weight/volume percent, satisfying the instant claims 31 and 63.
Claim 28 of the ‘151 patent disclosed said concentration of said surfactant protein C in the alveolar liquid is in a range of from 0.0025 weight/volume percent to 0.1 weight/volume percent, satisfying the instant claims 32 and 64.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


28-June-2021
/Soren Harward/Primary Examiner, Art Unit 1631